Citation Nr: 1223859	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  12-12 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  

2.  Entitlement to special monthly compensation (SMC) for the Veteran's spouse based on need for aid and attendance (A&A).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from July 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In the May 2012 VA Form 9, the Veteran's service representative indicated that the matter of aid and attendance for the Veteran's spouse had somehow become confused with the Veteran's eligibility for aid and attendance.  It is uncertain what is meant by this but, in any event, the issue of SMC for the Veteran's spouse based on need for A&A had been developed for appellate consideration.  To the extent that the service representative may be suggesting that the Veteran is entitled to SMC based on need for A&A, this matter is referred to the RO for clarification.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's only service-connected disability is asbestosis, rated 60 percent disabling. 

2.  The Veteran has work experience operating his own grocery store for many years and he last worked doing so in 2001.  

3.  The Veteran's service-connected disability does not preclude him from securing or following a substantially gainful occupation. 

3.  The Veteran's spouse is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; she is not a patient in a nursing home because of mental or physical incapacity; and is not so helpless as to need regular aid and attendance in order to protect her from the hazards or dangers of her daily environment.  


CONCLUSIONS OF LAW

1.  The criteria for a TDIU rating are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  

2.  The criteria are not met for SMC based on the need for A&A of the veteran's spouse.  38 U.S.C.A. §§ 1311, 1315, 1502 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with pre-adjudication VCAA notice as to the claim for a TDIU rating and for spousal aid and attendance by RO letter, dated in November 2011, prior to the January 2012 rating decision which is appealed.  He was notified of the evidence needed to substantiate the TDIU claim, namely, evidence of the inability to obtain or maintain a substantially gainful occupation due to service-connected disability.  He was also notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtaining private medical records on his behalf.  He was also notified of how the VA determined disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran declined the opportunity to testify in support of his claims.  

The RO has obtained the Veteran's service treatment records (STRs) and service personnel records (which document extensive participation in naval combat during World War II), as well as VA outpatient treatment (VAOPT) records.  He was afforded VA rating examinations as to the severity of his service-connected asbestosis in September 2011 and, while the service representative argues that this examination did not address his employability, a later examination in December 2011 addressed his ability to engage in employment.  Likewise, his spouse was examined in July 2010 as to her need for aid and attendance.  There is no indication that the Veteran has received any private treatment for his service-connected disorder and, so, no such records are on file.  He has not identified any additionally available evidence for consideration in his appeal.  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

VAOPT records in October 2000 reveal that chest X-rays and a chest CT scan revealed that the Veteran had emphysema, elevation of the left hemi-diaphragm which was most likely due to "eventration" probably congenital in nature, and an aneurysm of the ascending aorta causing enlargement of the right hilum.  

VA chest X-rays in January 2006 revealed evidence of prior thoracic surgery and minimal elevation of the left hemi-diaphragm.  A June 2006 VA chest X-ray found evidence of a prosthetic aortic valve in place but no evidence of congestive heart failure (CHF) or atelectasis, although there was blunting of the left costophrenic angle, probably postoperative.  A multi-chamber "bipolar pacer" projected over the left axilla.  A December 2006 VA chest X-ray revealed the aortic valve replacement and the left-sided bipolar cardiac pacing device were unchanged.  

VAOPT records also show that in January 2010 the Veteran was seen for a cardiovascular follow-up visit, at which time it was noted that a pulmonary function test had revealed moderate airflow obstruction with no immediate change after inhaled bronchodilators, and his diffusion capacity was moderately reduced.  Also, he had hypertension with borderline control.  In August 2010 he reported that he was not doing very well.  He described a flare-up of gout.  He had a long history of gout, for which he had taken both Allopurinol and Colchicine.  He also complained of sciatic pain running from his right hip to his right ankle.  He was slow to arise from a wheelchair and walk to an examination table.  His lungs had decreased breath sounds in the left base.  The assessment was that his hypertension now appeared controlled, and possibly over-controlled.  

In VA Form 5655 received in June 2011 the Veteran reported that he had retired in September 2001.  In VA Form 21-4138, Statement in Support of Claim, in June 2011 he reported that he had not had problems until about 2001, when his breathing became difficult and he could not over-exert himself.  VA did tests and recommended a wheel-chair, which proved satisfactory.  He could still not walk up more than 3 stairs at a time.  In 2001 he had a pacemaker installed and it provided some help but he still could not climb stairs and had not worked since 2001.  His wife was now blind in one eye.  

In an August 2011 Statement in Support of Claim the Veteran reported that he had had a pacemaker inserted to help his breathing.  He had not worked since December 2001.  He could not walk up 3 stairs without having difficulty breathing.  Now at age 86 he could not do any work.  His wife was legally blind.  

VA pulmonary function testing in September 2011 revealed the Veteran's forced vital capacity (FVC) was 46 percent of predicted.  His forced expiratory volume after one second (FEV1) was 44 percent of predicted.  His ratio of FEV1 to FVC (FEV1/FVC) was 93 percent of predicted.  

VA pulmonary function testing in January 2010 revealed the Veteran's FVC was 55 percent of predicted.  His FEV1 was 20 percent of predicted.  His FEV1/FVC was 90 percent of predicted.  

On VA examination in September 2011 the Veteran's claim file was reviewed.  He reported that after military service he had worked in the grocery business, taking over the grocery store his father had owned.  He bought a bigger store in a mining town which he operated from 1954 to 2000.  He had not worked since 2002.  He reported having developed breathing problems 10 years ago.  He had had an artificial heart valve emplaced and also had to have a pacemaker emplaced.  He was having shortness of breath prior to emplacement of the pacemaker and while the pacemaker eased his shortness of breath, it did not eliminate it.  He reported that he now had shortness of breath with any exertion, i.e., walking up 2 steps.  His condition had progressively worsened.  He had a history of hypertension and angina.  He also had a history of fatigue and dyspnea on mild exertion.  He had no history of a non-productive or a productive cough, wheezing, non-anginal chest pain, hemoptysis, respiratory failure, cor pulmonale, right ventricular hypertrophy or pulmonary hypertension.  He had not had chronic pulmonary mycosis, spontaneous pneumothorax, asthma or bronchiectasis.  

On physical examination there were no cardiac findings of CHF or pulmonary hypertension.  He had decreased breath sounds, bilaterally.  Excursion of his diaphragm was normal, as was his chest expansion.  There were no conditions that might be associated with pulmonary restrictive disease and no scarring or deformity of his chest wall.  There were no signs of significant weight loss or malnutrition.  It was noted that pulmonary function testing in September 2010 had revealed moderate airflow obstruction without immediate change after inhaled bronchodilators, and moderately reduced diffusion capacity.  A spirogram yielded findings suggestive of predominantly severe restrictive ventilator defect.  The immediate improvement with inhaled bronchodilators indicated the presence of reversible airflow obstruction.  The Veteran's "DCLO" findings were most representative of asbestosis.  

The diagnosis was asbestosis.  There were no effects on his usual occupation and resulting work or on his activities of daily living.  There was no evidence of cor pulmonale, pulmonary hypertension or right ventricular hypertension.  

On VA examination in December 2011 the Veteran's the Veteran's claim file was reviewed and his history of a respiratory and cardiovascular conditions was noted.  He also had a condition affecting his lower extremities.  It was noted that he had hypertension and right knee pain,  He had had to ambulate with a cane since he fell and injured his right knee in November.  He reported that he had last worked in 2000, not having been able to return to work after his heart surgery.  He had operated his own grocery store.  

On physical examination the Veteran ambulated with a cane.  The examiner stated that both the Veteran's asbestosis and his hypertension would limit his physical activity but not sedentary activity.  His right knee and heart conditions would limit his physical activity but not sedentary activity.  He had not had a myocardial infarction and had not had CHF.  His metabolic equivalency test (METs) was 1 to 3 METs which was consistent with activities such as eating, dressing, taking a show, and slow walking (2 miles per hour) for 1 to 2 blocks.  His limitation in METs level was not due solely to his heart condition but was due to multiple factors, musculoskeletal and pulmonary, and it was not possible to accurately estimate the percentage of each factor.  His heart condition impacted on his ability to work due to fatigue and dyspnea which limited physical activity.  It was noted that his status post aortic aneurysm repair with mechanical aortic valve replacement and pacemaker were not caused by or a result of his asbestosis.  His aortic aneurysm was most likely caused by his long-standing hypertension.  

On examination of the Veteran's spouse in July 2010 it was noted that she was not hospitalized.  She was 86 years of age.  She was able to feed herself and prepare her own meals.  She did not need assistance in bathing and tending to hygiene needs.  She did not require nursing home care and did not require medication management.  She had the ability to manage her own financial affairs.  Vision in one eye was 20/150 and it was 20/400 in the other.  It was reported that she was legally blind in the left eye and barely being able to see with her right eye.  She had no restrictions with respect to her upper and lower extremities or her spine, trunk, and neck.  She had not other pathologies which were relevant.  With respect to how often per day or week and under what circumstances she was able to leave the home or immediate premises, the response was "N/A" (not applicable) and this was the same response with respect to any possible need for canes, braces, crutches or the assistance of another required for locomotion.  

In an August 2012 Statement in Support of Claim the Veteran reported that he was considering giving up his automobile due to failing eyesight.  In the last 1 1/2 years his breathing had become more labored.  He could not do anything physical for 5 minutes without tiring out.  He had owned and operated a small grocery store from 1947 to 2000.  At that time he had not been able to take the strain of a job any longer and closed the grocery store.  He had taken Social Security retirement at age 62.  His wife was legally blind in one eye and had limited sight in her other eye.  

TDIU Rating

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011). 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  

The Veteran's only service-connected disability is asbestosis, rated 60 percent disabling, which meets the schedular criteria of 38 C.F.R. § 4.16(a) for a TDIU rating.  The Board is cognizant of the Veteran's severe overall disability picture, which is recognized by his 60 percent disability rating.  The Veteran would have difficulty performing any heavy manual labor, and while the extent or level of his educational achievement is not reflected in the record, he has had employment which involves clerical or office work in the operation of his own grocery business, which he operated for many years.  

Further, while the Veteran has suggested, if not reported, that he no longer works operating his own grocery store because of his service-connected disorder, the record shows that he stopped working because of nonservice-connected heart disease.  

In this regard, the Board notes that there is no medical opinion or other medical evidence indicating that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  

Taken as a whole, the evidence shows that the Veteran retains substantial functional abilities and despite the severe overall impairment, he is capable of substantially gainful employment even if it requires only sedentary activity.  At this juncture, it must be pointed out that in reaching this determination the Board may not consider the Veteran's difficulty obtaining and retaining substantially gainful employment as a result of the Veteran's age.  

In sum, the Board concludes that the Veteran is capable of substantially gainful employment despite the incapacitating effects of his service-connected disability.  Accordingly a TDIU is not warranted.  

Spousal A&A

Under 38 C.F.R. § 3.351(a)(2), increased compensation is payable to a veteran by reason of the veteran's spouse being in need of aid and attendance.  

Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria set forth in paragraph (c) of this section will be applied in determining whether such need exists.  38 C.F.R. § 3.351(b).  

38 C.F.R. § 3.351(c) provides that a veteran or a veteran's spouse will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a).  

In turn, 38 C.F.R. § 3.352(a) provides that the following will be accorded consideration in determining the need for regular aid and attendance (§ 3.351(c)(3): inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that there is such helplessness as to need regular aid and attendance, not that there be a constant need.  Determinations that a person is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others. 

Here, the primary, and in fact the only, argument with respect to the need of the Veteran's spouse for A&A is the degree of her impaired vision.  However, her diminished vision is not of such severity as to meet the criteria for A&A.  

There is no evidence that the Veteran's spouse has anatomical loss or loss of use of both feet or is bedridden.  She does not have any special prosthetic or orthopedic appliances and there is no evidence of an incapacitating disability of the upper or lower extremities.  Likewise, there is no evidence that she is impaired with respect to her ability to dress or undress, to feed herself, to keep herself ordinarily clean and presentable, or to attend to the wants of nature.   

The only remaining criteria for aid and attendance is physical incapacity that requires assistance on a regular basis to protect the Veteran's spouse from the hazards or dangers incident to her daily environment.  In this regard, it is clear that the Veteran's spouse is impaired due to diminished vision, and in reaching this determination, the Board has considered the statements of the Veteran as to that impairment.  However, the report of the examination in support of this claim shows that she does not need the regular assistance of another for any purpose.  

Based upon the above, the Board concludes that the Veteran's spouse does not require aid and attendance of another in order to protect herself from the hazards or dangers incident to her daily environment.

Accordingly, entitlement to SMC based on A&A is not warranted.  

In adjudicating these claims, VA is responsible for considering both the positive and negative evidence.  If the evidence, as a whole, is supportive or is in relative equipoise (i.e., about evenly balanced), then the claimant prevails.  Conversely, if the preponderance of the evidence is negative, then the claims must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

In this case, for the reasons explained, the claims must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the doctrine of the favorable resolution of doubt is inapplicable.  If the Board determines that the preponderance of the evidence is against the appeal, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 


ORDER

The claim for a TDIU rating is denied.  

The claim for SMC for the Veteran's spouse based on need for A&A is denied. 




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


